DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11360530. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application
Patent NO. 11360530
1. A memory die, comprising: a first peak power management (PPM) circuit, comprising: a first PPM contact pad electrically connected with a second PPM contact pad of a second PPM circuit disposed on a further memory die, wherein an electric potential of the first PPM contact pad on the memory die is in common with the second PPM contact pad on the further memory die, wherein: the first PPM circuit is configured to: output, before performing a first peak power operation during a first peak power check (PPC) routine of the memory die, a pausing signal for pausing a second PPC routine of the further memory die; and output a resuming signal for resuming the second PPC routine after the memory die has completed the first peak power operation.
1. A peak power management (PPM) system for managing peak power operations between two or more NAND memory dies, comprising: a PPM circuit on each NAND memory die, each PPM circuit comprising: a first pull-up driver electrically connected to a first power source and a first end of a PPM resistor; a second pull-up driver electrically connected to a second power source and a second end of the PPM resistor; a pull-down driver electrically connected to the second end of the PPM resistor; and a PPM contact pad connected to the second end of the PPM resistor, wherein PPM contact pads of the two or more NAND memory dies are electrically connected with each other so that an electric potential of the PPM contact pads is common between the two or more NAND memory dies, wherein the PPM system is configured to manage peak power operations according to the electric potential of the PPM contact pads.
11. A memory system, comprising: a first memory die, comprising a first peak power management (PPM) circuit; a second memory die, comprising a second PPM circuit; and a memory controller, configured to manage a first peak power operation performed by the first memory die and a second peak power operation performed by the second memory die, wherein: the first PPM circuit comprises a first PPM contact pad; the second PPM circuit comprises a second PPM contact pad electrically connected with the first PPM contact pad such that the first PPM contact pad and the second PPM contact pad share an electric potential; and the first PPM circuit is configured to: output, before performing the first peak power operation during a first peak power check (PPC) routine of the first memory die, a pausing signal for pausing a second PPC routine of the second memory die; and output a resuming signal for resuming the second PPC routine after the first memory die has completed the first peak power operation.
1. A peak power management (PPM) system for managing peak power operations between two or more NAND memory dies, comprising: a PPM circuit on each NAND memory die, each PPM circuit comprising: a first pull-up driver electrically connected to a first power source and a first end of a PPM resistor; a second pull-up driver electrically connected to a second power source and a second end of the PPM resistor; a pull-down driver electrically connected to the second end of the PPM resistor; and a PPM contact pad connected to the second end of the PPM resistor, wherein PPM contact pads of the two or more NAND memory dies are electrically connected with each other so that an electric potential of the PPM contact pads is common between the two or more NAND memory dies, wherein the PPM system is configured to manage peak power operations according to the electric potential of the PPM contact pads.


As demonstrated, the claims of Patent# 11,360530disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-20 of Patent 11,360,530to modify the claims to achieve the features of claims 1-20 of the instant application. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186